IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 22, 2009

                                       No. 07-70045                    Charles R. Fulbruge III
                                                                               Clerk

DAROYCE LAMONT MOSLEY

                                                   Petitioner-Appellant
v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                   Respondent-Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:00-CV-86


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Daroyce Mosley’s court-appointed counsel represented Mosley in filing a
petition for clemency with the Texas Board of Pardons and Paroles. Counsel
sought reimbursement in the amount of $6,892.69 for such representation under
18 U.S.C. § 3599(e). Relying on this Court’s decision in Clark v. Johnson, 278
F.3d 459, 462–63 (5th Cir. 2002), that compensation to court-appointed counsel


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 07-70045

was unavailable for representation in state clemency proceedings, the district
court denied reimbursement, and we affirmed.
      On petition for writ of certiorari, Mosley v. Quarterman, 129 S.Ct. 1905
(2009), the Supreme Court vacated our judgment and remanded for further
consideration in light of Harbison v. Bell, which held that “§ 3599 authorizes
federally appointed counsel to represent their clients in state clemency
proceedings and entitles them to compensation for that representation.” 129
S.Ct. 1481, 1491 (2009). We therefore VACATE the district court’s denial of
compensation and REMAND for further consideration in light of Harbison.




                                      2